 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RICHARD MONTEZ,                                 )   Case No.: 1:18-cv-0474 - JLT
                                                     )
12                  Plaintiff,                       )   ORDER GRANTING DEFENDANT’S MOTION
                                                     )   FOR A FOURTH EXTENSION OF TIME
13          v.                                       )
14   NANCY A. BERRYHILL,                             )   (Doc. 19)
     Acting Commissioner of Social Security,         )
15                                                   )
                    Defendant.                       )
16                                                   )
                                                     )
17
18          On February 19, 2019, Defendant filed a stipulation of the parties, requesting an extension of

19   time to respond to Plaintiff’s opening brief. (Doc. 19) The Scheduling Order allows for a single

20   extension of thirty days by the stipulation of the parties (Doc. 4 at 4), which was previously used by

21   Plaintiff in this action. (Docs. 10, 11) This is now the fourth request for an extension by the parties.

22   (See Docs. 10, 14, 17, 19)

23          Beyond the single extension by stipulation, “requests to modify [the scheduling] order must be

24   made by written motion and will be granted only for good cause.” (Doc. 4 at 4) In addition, the parties

25   were cautioned that requests for modification of the Court’s schedule “will not routinely be granted.”

26   (Id., emphasis in original) Despite the Court’s order, Defendant failed to file a written motion for

27   amending the scheduling order for an extension. Accordingly, the Court construes the stipulation of

28   the parties to be a motion by Defendant to amend the scheduling order.

                                                         1
 1           Defendant asserts there is good cause for the extension because “[c]ounsel was unexpectedly
 2   out of the office due to the illness and death of her aunt last week.” (Doc. 19 at 1) She also reports
 3   that she has “over 80+ active matters, which require two or more dispositive motions per week until
 4   mid-April.” (Id.) Plaintiff does not oppose the request for an additional extension of time to respond
 5   to the brief. (Id.)
 6           Accordingly, the Court ORDERS:
 7           1.      Defendant’s motion for a fourth extension of time (Doc. 19) is GRANTED; and
 8           2.      Defendant SHALL respond to the opening brief no later than March 22, 2019.
 9           The parties are advised that absent a showing of exceptionally good cause—which will not
10   include the workloads of counsel—no further extensions of time will be granted.
11
12   IT IS SO ORDERED.
13       Dated:     February 21, 2019                          /s/ Jennifer L. Thurston
14                                                      UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
